In the prior art of NISHIMAKI et al (WO-2014/024836, aka U.S. patent 9,244,363) the rejection would be maintained under 35 USC 103 for the following reasons:
 Applicants are directed to column 2, lines 15-67 wherein the polymer in the resist underlayer has any ONE OR TWO OR MORE of the repeating structural units of Formula (1a), Formula (1b), Formula (1c):

    PNG
    media_image1.png
    1002
    439
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    301
    387
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    298
    364
    media_image3.png
    Greyscale

Synthesis Example 2 contain the structures (1-16) and (1-88) above which are species to the generic formulae, Formula (1a) and Formula (1c), respectively.  The structure as presented in the agenda is correct and 
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the polymer of NISHIMAKI et al having only Formula (1-16) wherein m=3 with a biphenol end group. (Formula (1-16) is a species to the generic units of Formula (1a) in column 2, line 25).  The resulting structure meets the claimed invention at claim 1, Formula 1, when n=2, see below:

    PNG
    media_image4.png
    177
    698
    media_image4.png
    Greyscale

The structure in NISHIMAKI et al, when using Formula (1-16) as Formula (1a) in the polymer and m=3 with a biphenol end group would have an Mw of 1400 and be the structure below:

    PNG
    media_image5.png
    579
    845
    media_image5.png
    Greyscale

The labelled moieties above are matched with the claimed structure having moieties from 1-8 and it is believed to be obvious under 35 USC 103 over NISHIMAKI et al.
The Proposed Amendment would not overcome the 35 USC 103 rejection over NISHIMAKI et al (WO-2014/024836) as the range “6 to 30 carbons atoms” for R1 continues to be met by the pyrenecarboxylaldehyde (moiety #3) as seen above.
The reference to ECHIGO in the rejection was inadvertently included and should be deleted from the rejection.

/John S Chu/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 27, 2022